IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                  _____________________

                                       No. 00-10451
                                     Summary Calendar
                                  _____________________


       ANGELICA TOVAR,

                                                           Plaintiff-Appellant,

                                             versus

       UNITED STATES OF AMERICA;
       ROBERTO VILLANUEVA, doing
       business under the assumed name of
       P&C Motors,

                                                           Defendants-Appellees.

           _______________________________________________________

                   Appeal from the United States District Court for
                            the Northern District of Texas
                           (USDC No. 3:98-CV-1682-D)
           _______________________________________________________
                              December 12, 2000

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      Angelica Tovar appeals from summary judgment in favor of the United States

on her claims for false imprisonment and violation of her constitutional rights under the

Federal Tort Claims Act, ch. 753, 60 Stat. 842 (1946) (codified as amended in

scattered sections of 28 U.S.C.) (FTCA). Although Ms. Tovar is the victim of terrible

misfortune, we must affirm the thorough and well-reasoned opinion of the district court

for the following reasons.

      First, Ms. Tovar cannot bring constitutional claims against the United States

under the FTCA. Brown v. United States, 653 F.2d 196, 199 (5th Cir. 1981). Ms.

Tovar’s reliance on Bivens v. Six Unknown Agents, 403 U.S. 388 (1971), and its

progeny is misguided. These cases permit suit against individual agents of the federal

government–not against the government itself.

      Second, Ms. Tovar’s false imprisonment claims fail because she cannot prove

the elements of false imprisonment. See Randall’s Food Markets, Inc. v. Johnson, 891
S.W.2d 640, 644 (Tex. 1995) (“The essential elements of false imprisonment are: (1)

willful detention; (2) without consent; and (3) without authority of law.”). During the

period from April 24, 1997 through May 16, 1997, INS did not detain Ms. Tovar;

rather, her detention was at the hands of the state. At the time of Ms. Tovar’s arrest

on November 12, 1997, INS had probable cause to believe she was deportable due to

her conviction for a deportable offense, and it released her upon proof that her
conviction had been set aside. Thus her detention was not without authority of law.

Ms. Tovar’s harassment claim fails for the same reason.

      Though Ms. Tovar’s arrest and detention would not have been necessary had

INS shown some care for her well-being, neither were its actions completely unjustified

by law.

      AFFIRMED.